Citation Nr: 1750735	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 1982 to August 1982 and active duty from March 2003 to January 2005 with additional ACDUTRA as a member of the Florida Army National Guard. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the St. Petersburg, Florida Regional Office (RO).

In January 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

In an April 2016 decision, the Board denied service connection for a right knee disability.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and the Court issued an Order in May 2017 that granted a Joint Motion for Remand, remanding the claim to the Board for further action.

The Veteran submitted a notice of disagreement for the issue of entitlement to service connection for left knee instability in April 2016, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran has alleged that his right knee disability is secondary to his service-connected left knee and/or right ankle disabilities.  Consitent with the Court's Order, remand is necessary to obtain additional treatement records and VA examination.

Private Treatment Records
The Veteran submitted a letter dated February 11, 2014, from a private physician at Andrews Orthopaedic & Sports Medicine Center (Andrews) indicating that he had been receiving treatment from the facility for his knees for "quite some time".  The Veteran reported he went to Andrews for his knees.  

VA sent a request for records to Andrews in June 2014, and a second request in August 2014.  Later in August 2014, the correspondence to Andrews was returned to VA with the notation "Return to Sender, Insufficient Address."  However, after it received the returned correspondence, VA failed to make any efforts to address this issue or to pursue other means of obtaining the records from Andrews, such as calling or faxing.

If VA is unable to obtain relevant non-Federal records, "VA will provide the claimant with oral or written notice of that fact."  38 C.F.R. § 3.159(e)(1).  VA did not make reasonable efforts to obtain the foregoing records from Andrews after the returned correspondence, including notifying the Veteran of its inability to obtain the records or requesting confirmation of the address from him.

VA Treatment Records
The record reflects that Veteran's VA treatment records from the Pensacola VA Medical Center (VAMC) are incomplete.  The Veteran informed VA of his treatment at the Pensacola VAMC for his knee disabilities.  See April 8, 2014, Statement in Support of Claim.

A January 2014 rating decision contains the notation "[r]eview of VA Joint Ambulatory Care Center, Pensacola, FL Outpatient Treatment Records from December 23, 2010 through December 2, 2013 by the VA Regional Office".  A September 2014 rating decision does not reflect any VARO efforts to obtain these records.  A November 2015 statement of the case lists only "[t]reatment records from the Biloxi VA Healthcare System" under the evidence.

While the record includes treatment records from the Pensacola VAMC, the records themselves indicate that they are incomplete.  A May 22, 2012, treatment record submitted by the Veteran indicates the orthopedic provider saw him "in the past for bilateral knee arthritis" and that he had a cortisone injection on "02/04/2011" and "04/22/2011."  The record contains Pensacola treatment records from a February 2011 visit, but not the April 2011 visit.  Addtionally, an August 13, 2013 treatment record reflects that the Veteran's "most recent injection was 11/26/2012," but no corresponding November 2012 treatment record is found within the evidence of record.

In light of the above, the record appears to be incomplete, and such evidence may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:


1.  Obtain outstanding VA records of evaluation and/or treatment, to include from Pensacola VAMC.

2.  Request that the Veteran identify all sources of treatment that he has received for his claimed right knee conditions and to provide any releases necessary for VA to secure records of such treatment, to include Andrews Orthopaedic & Sports Medicine Center.  Reasonable efforts should be made to obtain all such treatment records so identified and authorized for release.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional, for examination of the Veteran's right knee and ankle.   

The examiner is to provide an opinions on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability had its onset during active service or is related to any in-service disease, event, or injury; or 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability is proximately due to or aggravated by a service-connected disease or injury.  

If aggravation is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

The examination report must include a complete rationale for all opinions expressed.

4.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






